Citation Nr: 1104021	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 
 
2.  Entitlement to an evaluation in excess of zero percent for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to February 
1960.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2007 rating decision 
of the VA Regional Office (RO) in Los Angeles, California that 
granted service connection for tinnitus and bilateral hearing 
loss disability, rated 10 percent and zero percent disabling, 
respectively.  The appellant appeals for higher initial ratings.


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent disability rating; the 
maximum evaluation authorized under 38 C.F.R. § 4.87 Diagnostic 
Code 6260 (2010).

2.  Bilateral hearing loss disability is manifested by no more 
than Level II hearing in the right ear and Level IV hearing in 
the left ear, which is noncompensable.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an evaluation in excess of zero percent for 
bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to higher initial ratings 
for service-connected tinnitus and bilateral hearing loss 
disability.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
decision on the claims by a letter dated in January 2007 
supplemented by correspondence dated in October 2008 that 
addressed the required notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Notice regarding the effective date elements 
of the claims was sent to the Veteran in the initial 
correspondence. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For these reasons, the Board may proceed to decide the 
appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA outpatient records have been associated with the 
record.   The Veteran was afforded VA audiology examinations in 
2007 and 2010 that are determined to be adequate for rating 
purposes.  The evidence in the claims folder, including the 
appellant's statements, has been carefully considered.  Neither 
he nor his representative has indicated that there is outstanding 
evidence that has not been received or considered.  The Board is 
not aware of the existence of any additional relevant evidence 
that has not been obtained.  No further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in the 
development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the 
claims are ready to be considered on the merits.

Moreover, as to the claim for a higher rating for tinnitus, VCAA 
notice is not required because the issue involves a claim that 
cannot be substantiated as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities that is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Recurrent tinnitus is assigned a 10 percent rating.  Under Note 
(2), only a single evaluation may be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 
auditory acuity levels designated from Level I for essentially 
normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85 (2010).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are all 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa [C.F.R. 
§ 4.85], whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(a) (2010).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for hearing 
loss is derived by a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiology testing is completed. See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R. § 4.85 (2010).

The Veteran appeals for a higher initial disability evaluation 
for service-connected disability.  Therefore, analysis of this 
issue requires consideration of the rating to be assigned 
effective from the date of the award of service connection. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

1.  Higher Rating for Tinnitus

Service connection for tinnitus was established in May 2007 and 
the RO appropriately assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  The Veteran 
appealed the assignment of the 10 percent rating. 

Historically, Diagnostic Code 6260 was revised effective June 13, 
2003 to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head. 38 
C.F.R. § 4.87, DC 6260, Note 2 (2010).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
which found that under pre-June 2003 regulations, no more than a 
single 10 percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that prior 
to 1999 and June 13, 2003, versions of Diagnostic Code 6260 
required that VA assign dual 10 percent ratings for tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court of 
Appeals for the Federal Circuit.  Subsequently, the Federal 
Circuit reversed the Veterans Court's decision in Smith, and 
affirmed VA's longstanding interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus, whether 
perceived as unilaterally or bilaterally. Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Citing the U.S. Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations is entitled to substantial 
deference by the courts as long as that interpretation is not 
plainly erroneous or inconsistent with the regulations. Id. at 
1349-50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 is 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Veterans Court had erred in 
not deferring to VA's interpretation.

In view of the foregoing, Diagnostic Code 6260 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  The 
Veteran's has been assigned the maximum schedular rating 
available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Therefore, the claim for an evaluation in excess of 10 percent 
for service-connected tinnitus must be denied.  As the 
disposition of such is premised on the law, the claim must be 
denied based on a lack of entitlement under the law. See Sabonis, 
supra.

2.  Higher rating for bilateral hearing loss disability.

The Veteran was seen in VA audiology consultation in July 2007 
where audiometric evaluation disclosed the following pure tone 
thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
65
70
LEFT

35
55
65
75

The average pure tone threshold loss was 51 decibels in the right 
ear and 56 decibels in the left ear.  Speech recognition scores 
were 84 percent in the right ear and 80 percent in the left ear.  
These clinical findings correlate to auditory acuity numeric 
designations of Level II hearing impairment in the right ear and 
Level IV hearing in the left ear relative to VA rating criteria 
for hearing loss (See 38 C.F.R. § 4.85, Tables VI/VII) for which 
a noncompensable disability rating is warranted.

The Veteran was afforded a VA audiology examination for 
compensation and pension purposes in May 2010.  Audiometric 
studies revealed the following puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
65
70
LEFT

25
55
65
75

Speech recognition scores utilizing the Maryland CNC word list 
were 84 percent in the right ear and 80 percent for the left ear.  
A diagnosis of bilateral mild to severe sensorineural hearing 
loss was rendered.  The average pure tone threshold loss was 48 
decibels in the right ear and 55 in the left ear.  These clinical 
findings correlate to auditory acuity numeric designations of 
Level II hearing impairment in the right ear and Level IV hearing 
in the left ear for which a zero percent disability rating is 
warranted. See 38 C.F.R. § 4.85, Tables VI/VII.

Additionally, the Veteran's pure tone thresholds at each of the 
relevant frequencies on the 2007 and 2010 audiometric evaluations 
were not all 55 decibels or more, or were less than 30 decibels 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such he 
does not meet the criteria for a higher disability evaluation 
under 38 C.F.R. § 4.86(a) or § 4.86(b) (2010).

Although the Veteran asserts that he is entitled to a higher 
disability rating from the date of service connection, the more 
probative evidence is against the claim.  In this regard, the 
Board has compared the audiometry results and considered the 
entire clinical record.  The Board finds that there is no 
clinical evidence of record showing that the Veteran's hearing 
results have approximated the criteria for a higher evaluation 
for bilateral hearing loss disability since the grant of service 
connection and a uniform rating is appropriate. See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In this instance, the Veteran is competent to report symptoms as 
it comes to him through his senses. Layno, 6 Vet. App. at 470.  
He is not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes.  This requires a skilled clinical professional.  
The evidence reflects that impairment from the results of 
controlled speech discrimination tests together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests, do not entitle the appellant to a compensable or higher 
rating for hearing loss disability.  The clinical findings 
obtained on VA audiology evaluations in 2007 and 2009 directly 
address the criteria under which this disability is evaluated.  
As such, the Board finds the clinical results to be more 
probative than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991). 

The Board would also point out that in correspondence dated and 
received in April 2010, the Veteran refers to a December 2005 VA 
audiology evaluation in support of his claim for a higher rating 
for bilateral hearing loss disability.  This report has been 
considered.  However, that examination predates the effective 
date of the grant of service connection of hearing loss 
disability from July 24, 2006, and is not applicable to the 
instant appeal.  As well, that evidence does not support a higher 
disability rating than currently assigned. 

The Board has also considered whether a higher rating for 
bilateral hearing loss disability on an extraschedular basis.  
The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has 
been considered.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, the Board finds that the evidence 
does not show that hearing loss has resulted in marked 
interference with employment.  Moreover, the Board finds that the 
ratings assigned are precisely that contemplated for this 
disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board concludes that the Veteran has not demonstrated such a 
degree of disability so as to render impractical the application 
of the regular rating schedule standards.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In sum, the Veteran's bilateral hearing loss disability is found 
to be appropriately rated as noncompensable since the grant of 
service connection.  As such, the benefit of the doubt doctrine 
is not applicable and the appeal is denied. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of zero percent for bilateral hearing 
loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


